Citation Nr: 0943121	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-03 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1944 to May 1946.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Newark, New Jersey Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  At the hearing, the 
Veteran submitted additional evidence with a waiver of RO 
initial consideration of such evidence.  

In a November 2007 decision, the Board denied the claims on 
appeal.  The Veteran appealed those determinations to the 
United States Court of Appeals for Veterans Claims (Court), 
resulting in a Joint Motion for Remand (Joint Motion) by the 
parties.  By a January 2009 Order, the Court remanded this 
matter for compliance with the instructions in the Joint 
Motion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested to a compensable degree in the first postservice 
year; and the preponderance of the evidence is against a 
finding that the Veteran's current bilateral hearing loss 
disability is related to his service or to any event therein.

2.  Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to service or to any 
acoustic trauma therein.




CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

2.  Service connection for tinnitus is not warranted. 38 
U.S.C.A. § 1110, 1154, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Joint Motion found that a Remand to 
the Board was required in order to ensure compliance with 
38 C.F.R. § 21.709.  The Board did not specify during the 
September 2007 Travel Board hearing the period of time during 
which the record would stay open in order for the Veteran to 
provide additional evidence.  Therefore, the Joint Motion 
found that a Remand was required in order for the Board to 
ensure that the Veteran is provided with the opportunity to 
submit any additional evidence.

On July 7, 2009 the Board sent the Veteran's attorney a 
letter which provided the Veteran 90 days from the date of 
the letter in which to submit any additional evidence.  The 
Board thereafter received a letter from the Veteran's 
attorney indicating that he had received a phone call from 
the Veteran's spouse reminding him that a response was due to 
the 90-day letter.  Consequently, another 90-day letter was 
sent to the Veteran's attorney on July 23, 2009.  Over 90 
days have passed since the date of the second letter, and no 
additional evidence has been received.  Hence, the 
instructions in the Joint Motion have been complied with and 
the claims will now be considered based on the current 
record.

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___, 129 S.Ct. 1696 (April 
21, 2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by a letter sent 
to the Veteran in January 2005 (prior to the initial RO 
decision in this matter) that fully addressed all notice 
elements.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 
3.159(b).  

VA also has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination must be provided 
or medical opinion obtained, there are four factors to 
consider: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) 
an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records.  The RO arranged for VA ear disease and audiological 
evaluations pertinent to the issues on appeal in February 
2005 and an addendum opinion in May 2005.  The Veteran 
submitted a private medical statement dated in June 2007, and 
he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned in September 2007.  

The Board finds that the medical evidence of record is 
sufficient to make a decision on the claim.  Therefore, 
remand for a VA examination is not warranted.  
Neither the Veteran nor his representative has identified, 
and the record does not suggest, that there is any existing 
evidence necessary for a fair adjudication of the claims that 
remains outstanding.  Hence, no further notice or assistance 
is required to fulfill VA's duty to assist in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

B.  Legal Criteria, Factual Background, and Analysis

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service38 U.S.C.A. 
§ 1110.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss (SNHL)) 
may be presumed if such is manifested to a compensable degree 
within a year of a veteran's discharge from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of a Veteran, as here, who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, the 
Secretary of VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §  3.304(d).

38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent medical evidence.  Collette 
v. Brown, 82 F.3d 389, 392 (1996).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A February 2005 VA examination report and a June 2007 private 
audiologist's letter show diagnoses of tinnitus.

On authorized audiological evaluation in February 2005, pure 
tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
70
75
LEFT
20
20
30
80
95

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 88 percent in the left ear.  
Therefore, the record shows the veteran has current 
disabilities of bilateral hearing loss by VA standards and 
tinnitus.

The veteran's DD Form 214 reveals that he received the 
Philippine Liberation Ribbon with two stars, which indicates 
that he engaged in combat with the enemy.  Hence, it is also 
not in dispute that he experienced significant noise exposure 
during his service.  However, in order to establish service 
connection for hearing loss and tinnitus, he must still show 
that the disabilities are related to the presumed noise 
exposure in service.  See Colette, 82 F.3d at 392.  There is 
no competent evidence in the record that suggests a 
relationship between the Veteran's tinnitus and/or his 
hearing loss and his service.

On May 1946 service separation examination, whispered and 
spoken voice testing was normal (15/15).  As there is no 
medical evidence showing that SNHL was manifested to a 
compensable degree in the first postservice year, there is no 
basis for considering (and applying) the 38 U.S.C.A. § 1112 
chronic disease presumptions (for SNHL as an organic disease 
of the nervous system).

The veteran testified at the September 2007 hearing that he 
experienced hearing loss and ringing in his ears during and 
since service.  He also stated that he worked in construction 
as a brick mason after service and that the noise of that job 
annoyed him because he already had a hearing problem.  His 
wife testified that she met the veteran four years after his 
discharge from service and he has had a hearing problem since 
she met him.

The Board notes that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the Veteran's reported history of continued hearing 
loss and tinnitus since active service is inconsistent with 
the other evidence of record.  Indeed, while he stated that 
his disorder began in service, his separation examination 
report is silent for pertinent complaints.  Moreover, 
postservice evidence does not show treatment for tinnitus or 
hearing loss until he was evaluated by VA in 2005, over 59 
years following active service.  

The Board has weighed the Veteran's and his wife's statements 
as to continuity of symptomatology against the absence of 
documented complaints or treatment for 59 years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity of symptomatology is not established, either 
through the medical evidence or by his (and his wife's) 
statements.

Service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  The Board finds that the preponderance 
of the competent evidence is against a finding of a nexus 
between the Veteran's bilateral hearing loss or tinnitus and 
his active duty, despite his contentions to the contrary.  In 
that regard the Board finds substantially probative the May 
2005 medical opinion following February 2005 VA examinations 
undertaken specifically to address the matters on appeal.  At 
that time, the Veteran reported bilateral hearing loss and 
tinnitus due to antiaircraft guns in service.  A May 2005 
addendum indicates that the examiner reviewed the Veteran's 
claims file and noted that whispered voice testing done on 
separation examination was not frequency specific and did not 
rule out a mild or high frequency hearing loss at the time of 
discharge.  The examiner also noted the Veteran's history of 
postservice occupational noise exposure working as a mason in 
construction for 40 years without the use of personal hearing 
protection devices.  Based on the evidence of record, she 
provided the following opinion:  "[I]t is not at least as 
likely as not that the veteran's military noise exposure is a 
contributing factor in his overall hearing loss and 
tinnitus."

The Board finds that the VA examinations and medical opinion 
were adequate for evaluation purposes.  Specifically, the 
audiologist providing the medical opinion reviewed the claims 
file, interviewed the Veteran, and conducted an audio 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
she misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  Therefore, the 
Board finds the VA examiner's opinion to be of great 
probative value.

There is no other competent medical evidence of record that 
refutes the VA medical opinion.  A June 2007 private 
audiologist's letter reports the veteran has mild sloping to 
severe sensorineural hearing loss and occasional central 
tinnitus and notes the Veteran's noise exposure during 
service and his 40 years in construction after service.  
However, this letter does not provide an opinion regarding 
the etiology of his hearing loss and tinnitus.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorders and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, bilateral 
hearing loss (as defined by VA regulation) is not the type of 
disability for which a layperson can provide competent 
evidence regarding diagnosis of etiology.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  Likewise, tinnitus is not 
the type of disorder that a lay person can provide competent 
evidence on the question of etiology.  Such competent 
evidence has been provided by the medical personnel who have 
examined and/or treated the Veteran during the current appeal 
and by service records obtained and associated with the 
claims file.  The Board attaches greater probative weight to 
the clinical findings than to the Veteran's statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims of 
service connection and that there is no doubt to be.  As 
such, the appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


